       CASE 0:10-cr-00069-MJD-TNL Doc. 1234 Filed 04/12/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 10-69 (19) (MJD)
Agustin Nunez-Reynoso,

      Defendant.
___________________________________________________________________________________

       Lindsey E. Middlecamp, Assistant United States Attorney, Counsel for
Plaintiff.

      Lisa M. Lopez, Assistant Federal Defender, Counsel for Defendant.
______________________________________________________________________

      This matter is before the Court on Defendant’s Motions for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. Nos. 1214 and 1231]

I.    Background

      Defendant was charged in Count 1 of the Second Superseding Indictment

with conspiracy to possess with intent to distribute cocaine, methamphetamine,

marijuana, and MDMA (“Ecstasy”), in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), 841(b)(1)(C), and 846. [Docket No. 524]




                                          1
       CASE 0:10-cr-00069-MJD-TNL Doc. 1234 Filed 04/12/21 Page 2 of 6




      A jury found Defendant guilty as to Count 1 and found the following with

respect to drug quantities involved in the conspiracy: 5 kilograms or more of

cocaine; 500 grams or more of a mixture or substance containing

methamphetamine; less than 100 kilograms of marijuana; and 1000 tablets or

more of Ecstasy. On September 20, 2011, Defendant was sentenced to a term of

240 months. By Order dated January 12, 2017, Defendant’s sentence was reduced

to 210 months. He is scheduled to be released on April 6, 2026.


II.   Motion to Reduce Sentence

      Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”


                                          2
        CASE 0:10-cr-00069-MJD-TNL Doc. 1234 Filed 04/12/21 Page 3 of 6




       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. Section 1B1.13, 1 which provides when deciding a motion

for a sentence reduction under § 3582(c), the Court must determine whether

extraordinary and compelling reasons exist to warrant such relief, whether the

defendant is a danger to the safety of any other person or to the community and

whether a sentence reduction is consistent with the policy statement. U.S.S.G. §

1B1.13. This policy statement also defines “extraordinary and compelling

reasons” to include the medical condition of the Defendant, age of the

Defendant, family circumstances or other extraordinary and compelling reasons.

       Defendant submitted a request for compassionate release to the warden on

January 10, 2021. (Doc. No. 1231-5.) More than 30 days have lapsed since the

request was made, therefore Defendant has demonstrated that he has exhausted




1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere
have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, 456 F. Supp.3d 1083, 1085-1086 (D. Minn. 2020) (finding that part
of § 1B1.13 that states “Upon motion of the Director of the Bureau of Prisons” was superseded
by the First Step Act, and applying factors set forth in § 1B1.13 to motions brought by a
defendant under § 3582 (c)(1)(A)).


                                                 3
       CASE 0:10-cr-00069-MJD-TNL Doc. 1234 Filed 04/12/21 Page 4 of 6




his administrative remedies. The Court will proceed to address the merits of his

motion.

III.   Discussion

       Defendant’s motion is based, in part, on his concerns arising from the

spread of COVID-19 while incarcerated. Defendant tested positive for COVID-19

in July 2020 and has experienced difficulty in breathing since that time and has

been prescribed Levalbuterol and Albuterol inhalers. He further claims his age,

52, places him in a higher risk category, and fears becoming reinfected with

COVID-19. He has not yet received the COVID-19 vaccine.

       Defendant also argues his family circumstances warrant relief. His mother

is 85 years old and Defendant is afraid she will pass away before he is released

from prison. He asks that he be granted compassionate release so that he may be

with and take care of his mother.

       Based on the record before it, the Court finds that Defendant has failed to

show “extraordinary and compelling reasons” due to medical conditions that

warrants relief. The medical records submitted demonstrate that Defendant is

receiving appropriate medical attention for all his stated medical conditions.

(See Doc. No. 1231-1.)



                                         4
       CASE 0:10-cr-00069-MJD-TNL Doc. 1234 Filed 04/12/21 Page 5 of 6




      The Court further recognizes that the BOP has in place protocols such as

social distancing, hygienic and cleaning protocols and quarantining and

treatment of inmates with symptoms of COVID-19 and those who come into

contact with them. See www.bop.gov/coronavirus/index.jsp. At this time, the

facility at which Defendant is housed, Three Rivers, FCI, reports there are zero

current active cases involving an inmate, 21 active cases involving staff, zero

deaths, and that 274 inmates and 37 staff have recovered. Id. In addition, the

BOP has in place a vaccination program and Defendant will be offered a vaccine.

Id.

      Defendant has also failed to demonstrate that his assistance is needed for

the care of his mother. There is no evidence in the record addressing the health

of Defendant’s mother or that she requires Defendant’s, or anyone’s, assistance.

      More importantly, the Court finds that a sentence reduction in this case is

not warranted as Defendant poses a danger to the community. Defendant was

convicted of conspiracy to distribute a significant amount of controlled

substances; over 5 kilograms of cocaine, 500 or more grams of

methamphetamine, over 100 Kilograms or Marijuana and 1,000 tablets of

MDMA. Given his role in this offense conduct, which inevitably caused



                                         5
       CASE 0:10-cr-00069-MJD-TNL Doc. 1234 Filed 04/12/21 Page 6 of 6




devastation to the community in which the drugs were sold, Defendant poses a

danger to the community. See United States v. Cantu, 935 F.2d 950, 952 (8th Cir.

1991) (recognizing that large scale drug trafficking is a serious danger to the

community).


      The Court also finds that a sentence reduction in this case would be

contrary to the factors set forth in 18 U.S.C. § 3553(a). Defendant was one of five

suppliers to the leader of this extensive drug conspiracy, and witnesses at trial

testified that Defendant possessed firearms in connection with drug-trafficking

activities. The Court thus finds that a sentence reduction in this case would not

reflect the seriousness of the offenses of conviction, afford adequate deterrence to

criminal conduct, promote respect for the law or provide a just punishment.


      Accordingly,


      IT IS HEREBY ORDERED that Defendant’s Motions For Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. Nos. 1214 and 1231] are

DENIED.

Date: April 12, 2021
                                             s/Michael J. Davis
                                             Michael J. Davis
                                             United States District Court


                                         6
